 



Exhibit 10.1

 

Exhibit A

 

VerifyMe, Inc.

Amendment to the 2017 Equity Incentive Plan

 

 

VerifyMe, Inc. amends its 2017 Equity Incentive Plan (the "Plan") as follows:

 

The "Change of Control" definition in the Plan shall be deleted and replaced by
the following:

 

"Change of Control" means:

 

(I)       A sale, transfer, or other disposition by the Company through a single
transaction or a series of transactions of securities of the Company
representing 50% or more of the combined voting power of the Company's then
outstanding securities and a replacement of the majority of the members of the
Board under Clause (4) below. For purposes of this definition, the term "Person"
shall mean and include any individual, partnership, joint venture, association,
trust, corporation, or other entity (including a "group" as referred to in
Section 13(d)(3) of the Securities Exchange Act of 1934).

 

(2)       A sale, transfer, or other disposition through a single transaction or
a series of related transactions of all or substantially all of the assets of
the Company;

 

(3)       Any consolidation or merger of the Company, unless the consolidation
or merger is primarily for the purpose of changing the domicile of the Company;

 

(4)       Within a 12 month period, individuals who, as of the beginning of such
period, constitute the Board (the "Incumbent Directors") cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the beginning of such period whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director.

 

 

Effective: April 23, 2019

 

 

 



 



 